DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito, US Pub. 2019/0181216.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
	Regarding claims 1-6, Saito teaches a resistive element comprising (see at least figures 1, 21 and paragraphs 0029 and 0077-083): 
a semiconductor substrate (1; see figure 21);
a field insulating film (2c) deposited on the semiconductor substrate; 
a plurality of resistive layers (3a and 3b) separately deposited on the field insulating film; 
an interlayer insulating film (4) deposited to cover the field insulating film (2c) and the plurality of resistive layers;
at least one pad-forming electrode (5e) deposited on the interlayer insulating film, and electrically connected to one edge of at least one resistive layer (3a) selected from the plurality of resistive layers;
at least one relay wire (5f) deposited on the interlayer insulating film (4) separately from the at least one pad-forming electrode (5e), and including a first terminal (at 6a) electrically connected to another edge of the selected resistive layer (3a) and a second terminal (at 6h) provided so as to form an ohmic contact to the semiconductor substrate (1; see figure 21); and
a rear surface electrode (9) provided under the semiconductor substrate to form an ohmic contact to the semiconductor substrate,


Regarding claim 2, Saito teaches the resistive element, wherein the at least one pad-forming electrode (5e) is electrically connected to the selected resistive layer (3a) via an electrode contact region (6b) penetrating the interlayer insulating film (4);	
the first terminal is electrically connected to the selected resistive layer (3a) via a wire contact region (6a) penetrating the interlayer insulating film at a position separated from the electrode contact region; and
the second terminal is electrically connected to the semiconductor substrate via a substrate contact region (6h) penetrating the interlayer insulating film (4).

Regarding claim 3, Saito teaches the resistive element, wherein the at least one relay wire comprises a plurality of relay wires (5f and 5g) corresponding to the plurality of resistive layers (3a and 3b, respectively);
the at least one pad-forming electrode (5e) is electrically connected to one edge of the respective resistive layers (3a and 3b);
the respective relay wires (5f and 5g) are electrically connected to another edge of the corresponding resistive layers; and
the plurality of resistive layers are connected in parallel between the at least one pad-forming electrode and the rear surface electrode (see figure 21 of Saito and figure 2 of the current invention).


Regarding claim 6, Saito teaches the resistive element (see figure 1 of Saito), wherein the at least one pad-forming electrode comprises a plurality of pad-forming electrodes (5a and 5b);
the respective one edges of the resistive layers (at 6a and 6c) are connected to the corresponding pad-forming electrodes (5a and 5b, respectively); and
the at least one relay wire (5c) is interposed between the plural pad-forming electrodes, and includes a plurality of the first terminals (at 6b and 6d) connected to the respective other edges of the corresponding resistive layers.

Regarding claim 8, Saito teaches the resistive element, wherein the plurality of resistive layers are connected in series (see paragraph 0080) between the at least one pad-forming electrode and the rear surface electrode.

Regarding claim 9, Saito teaches a method of manufacturing a resistive element, comprising:
depositing a field insulating film (2c shown in figure 1 of Saito) on a semiconductor substrate 1; 

depositing an interlayer insulating film (4) to cover the field insulating film and the
plurality of resistive layers;
forming, in the interlayer insulating film, a first contact hole (at 6b) on which one edge of one resistive layer (3a) selected from the plurality of resistive layers is exposed, a second contact hole (at 6a) on which another edge of the selected resistive layer (3a) is exposed at position separated from the first contact hole, and a third contact hole (at 6h) on which a top surface of the semiconductor substrate (1) is partly exposed at position separated from the first and second contact holes;
forming a pad-forming electrode (5e) electrically connected to the one edge of the selected resistive layer via the first contact hole (at 6b), and a relay wire (5f) electrically connected to another edge (at 6a) of the selected resistive layer via the second contact hole (at 6a) to form an ohmic contact to the semiconductor substrate via the third contact hole (6h); and
forming a rear surface electrode (9) under the semiconductor substrate, wherein the resistive element uses, as a resistor, an electric channel between the at least one pad-forming electrode and the rear surface electrode  (IGBT; see paragraph 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Saito.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 7, Saito teaches the claimed invention except for having at least one of the relay wire being connected to an auxiliary pad.  
Saito, however, teaches that his invention is an inverter module (see paragraph 0060) for driving a three-phase motor (the U, V and W phases) requiring connections to freewheeling diodes.
It would have been obvious to one skill in the art before the effective filing date of the current invention to have connected a relay wire to an auxiliary pad, since the inverter module requires external and/or additional connection pads to connect to the three-phase motor.      
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka et al., Sasaki et al., Hasegawa et al., and Rao et al., teach semiconductor with implanted resistive element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833